This case was tried by the judge without the intervention of a jury, and hence every presumption will be indulged in favor of his finding.
The mere failure of a party, filling out a printed form at the instance of the representative of a wholesale merchant, from whom he is obtaining credit for the purchase of merchandise, to fill out one of the blanks at the end of one or more of the questions in the blank form, does not necessarily and of itself constitute a representation, upon which there can be based an action for fraud and deceit.
We have examined the record in this case, and after allowing all necessary presumptions in favor of the judgment of the trial court, we cannot say that the conclusions reached are error.
We find no error in the record, and the judgment is affirmed.
Affirmed. *Page 55